825 F.2d 406Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael Delano BRYANT, Plaintiff-Appellant,v.John O'MARSH, Jr., Secretary of the Army, Defendant-Appellee.
No. 87-1526
United States Court of Appeals, Fourth Circuit.
Submitted June 9, 1987.Decided July 13, 1987.

Michael Delano Bryant, appellant pro se.
Michael Gregory Middleton, Assistant U.S. Attorney, for appellee.
Before HALL, SPROUSE and CHAPMAN, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion reveals that this appeal from its order refusing relief under 42 U.S.C. Sec. 2000e-16 is without merit.  As the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Bryant v. O'Marsh, C/A No. 86-2093 (D. Md., Dec. 19, 1986).


2
AFFIRMED.